Exhibit 10.5

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

FIRST AMENDMENT

TO

COLLABORATION AGREEMENT

This FIRST AMENDMENT (this “Amendment”) to the Collaboration Agreement dated as
of January 28, 2011 (the “Agreement”), by and among MAP Pharmaceuticals, Inc.
(“MAP”), Allergan, USA, Inc. (“Allergan USA”), Allergan Sales, LLC (“Allergan
Sales”) and Allergan, Inc., (collectively with Allergan USA and Allergan Sales,
“Allergan”), is effective as of May 10, 2011 (the “Effective Date”), by and
among Allergan and MAP. Capitalized terms not otherwise defined herein shall
have the meanings provided for them the Agreement.

RECITALS

WHEREAS, Allergan and MAP entered into the Agreement and now intend to modify
the Agreement to (i) extend the date by which the parties shall have agreed upon
and presented an initial Commercialization Plan to the Joint Steering Committee
and (ii) add a separate and independent Medical Affairs Committee with
responsibility to oversee activities related to medical affairs and education.

AGREEMENT

NOW, THEREFORE, the parties mutually agree to amend the Agreement as follows:

 

1. Section 1.95 shall be restated as follows: ““Plan” means Development Plan,
Commercialization Plan, or Medical Affairs Plan, as applicable.”

 

2. Section 1.104 shall be restated as follows: ““Promotional, Sales and
Marketing Expenses” and “Medical Affairs Expenses” have the meanings as set
forth in Exhibit 1.113.”

 

3. In Exhibit 1.113, the definition of “Promotional, Sales, Marketing, and
Medical Affairs Expenses” or “PSMM Expenses” shall be restated as set forth
below:

“3.1 “Promotional, Sales and Marketing Expenses” or “PSM Expenses” means those
costs which are incurred by a Party or for its account which are specifically
identifiable to Commercialization, including [***], including [***] or, solely
for sales representatives providing Details for Product, [***] and [***] costs,
[***], including without limitation [***], in each case consistent with the
Commercialization Plan and otherwise with the terms of this Agreement. [***].
Notwithstanding anything to the contrary in the foregoing, PSM Expenses shall
always specifically exclude any [***] and the cost and expense of activities
that [***].

3.2 “Medical Affairs Expenses” means those costs which are incurred by a Party
or for its account which are specifically identifiable to medical affairs
activities, including [***].”

 

1



--------------------------------------------------------------------------------

4. All references in the Agreement to “PSMM Expenses” shall be restated as “PSM
Expenses”.

 

5. Clause (vii) of Section 3.2(b) shall be restated as follows:

(vii) Establish, on an annual basis no later than July 1, a two (2) year
forecast, containing a projection of annual Product unit sales and associated
annual PSM Expenses reflecting Commercially Reasonable Efforts of the Parties in
Commercializing Product and supporting Medical Affairs Expenses reflecting
Commercially Reasonable Efforts (“Annual Forecast And Budget”), which shall be
in a format determined by the JSC or mutually agreed by the Parties;

 

6. Section 3.3(b), 3,3(c) and 3.3(d) shall be restated as follows:

“3.3(b) Each Alliance Manager shall strive to create and maintain a
collaborative work environment within and among the JSC, PDC, JCC, MAC and any
subcommittees. Each Alliance Manager will also: (i) attempt to resolve, in the
first instance, all matters of dispute arising in the JSC, PDC, JCC, MAC or any
subcommittees; (ii) coordinate the relevant functional representatives of the
Parties in developing and executing strategies and Plans for Product to
Physician Targets in the Field in the Territory; (iii) provide a single point of
communication for seeking consensus both internally within the respective
Parties’ organizations and between the Parties regarding key strategy and Plan
issues; (iv) identify and bring disputes to the attention of the JSC in a timely
manner; (v) plan and coordinate cooperative efforts and internal and external
communications; (vi) track and report progress of the Parties against all Plans
and activities; and (vii) ensure that governance activities, such as the conduct
of required JSC, PDC, JCC, MAC and any subcommittee meetings, take place,
including by taking meeting minutes and producing such minutes as set forth in
this Agreement, and by following up on relevant action items resulting from such
meetings to confirm that such activities are appropriately carried out or
otherwise managed.

3.3 (c) The Alliance Managers shall attend all subcommittee meetings and JSC,
PDC and JCC, MAC meetings and support the co-chairpersons of the JSC, PDC, JCC,
MAC and subcommittees in the discharge of their responsibilities. Alliance
Managers shall be nonvoting participants in the JSC, PDC, JCC, MAC and
subcommittee meetings, unless they are also appointed Members of the JSC, PDC,
JCC, MAC or the subcommittee provided, however, that an Alliance Manager may
bring any matter to the attention of the JSC or any subcommittee if such
Alliance Manager reasonably believes that such matter warrants such attention.

3.3 (d) The Alliance Managers shall jointly be responsible for working with the
JSC and other committee Members to prepare and circulate an agenda in advance of
each meeting of the JSC, PDC, JCC, MAC and subcommittee, and to prepare and
issue initial drafts of minutes of each meeting within seven (7) Business Days
thereafter. Meeting minutes will not be finalized until both Parties’
representatives on the JSC, PDC, JCC, MAC or subcommittee review and confirm the
accuracy of such minutes in writing, which such representatives shall do and
approve in writing within seven (7) Business Days of receiving such minutes for
review and comment.”

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7. Section 3.5(b)(v) shall be restated as follows:

“Review and make decisions regarding post-Initial Indication Approval
Development activities, taking into consideration the appropriateness of any
Development activities including line extensions and Clinical Trials for
purposes of new indications in the context of the overall marketing and
promotional strategy for Product;”

 

8. Section 3.5(b)(xi) shall be deleted in its entirety, and the subsequent
clauses of Section 3.5(b) shall be renumbered accordingly.

 

9. A new Section 3.6 shall be added, which shall state as follows:

“3.6 Medical Affairs Committee.

(a) Members; Officers. The Parties shall establish a Medical Affairs committee
for Product (the “Medical Affairs Committee” or “MAC”). Each MAC member shall
have suitable expertise in medical affairs and education regarding
pharmaceutical products and shall not be responsible for promotional or
commercial activities. Any member of the MAC may designate a substitute with due
authority and expertise conforming to that required by the immediately preceding
sentence to temporarily attend and perform the functions of that member at any
meeting of the MAC. The MAC shall be chaired by a representative of ALLERGAN.
The secretary of the MAC shall be the ALLERGAN Alliance Manager.

(b) Responsibilities. The MAC shall perform the following functions:

(i) Develop and subsequently review and make decisions relating to planned
medical education and activities to support Product such as grants and
continuing medical education, publications and abstracts, field based medical
affairs activities, medical information services, phase IV studies,
post-marketing commitments, and other medically related professional education
expenses (the “Medical Affairs Plan”), including a budget for Medical Affairs
Expenses;

(ii) Oversee implementation of the Medical Affairs Plan throughout the Calendar
Year, including managing the budget for Medical Affairs Expenses;

(iii) Review and make decisions regarding Phase IV Clinical Trials in the
context of the overall marketing and promotional strategy for Product;

(iv) Lead the review and direct Product publication strategy; and

(v) Perform such other responsibilities that may be assigned to the MAC pursuant
to this Agreement, or as may be mutually agreed upon by the Parties from time to
time.

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Decision-Making. The MAC shall operate by unanimous consent of its Members,
with MAP’s Member Designees having, collectively, one vote and ALLERGAN’s Member
Designees having, collectively, one vote in all decisions. The MAC shall use
Commercially Reasonable Efforts to make timely decisions and to resolve
disputes. If the MAC is unable to resolve any dispute, controversy, or claim
arising under this Agreement within a reasonable period after it first addresses
such matter, then such dispute, controversy or claim shall be decided by the
JSC.

(d) MAP agrees to provide periodic updates to the MAC regarding MAP’s separate
medical affairs and education activities to the extent permitted and relevant to
the Parties’ activities under this Agreement.”

 

10. Section 6.2(c) shall be amended to replace “ninety (90) days following the
Effective Date” with “June 1, 2011”.

 

11. Except as expressly provided in this Amendment, all other terms, conditions
and provisions of the Agreement shall apply and remain in full force and effect.

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to
Collaboration Agreement as of the Effective Date by persons duly authorized to
bind them.

ACKNOWLEDGED AND AGREED:

 

ALLERGAN, INC.     MAP PHARMACEUTICALS, INC. By:  

/s/ Jeffrey L. Edwards

    By:  

/s/ Timothy S. Nelson

  Jeffrey L. Edwards       Timothy S. Nelson   Executive Vice President,      
President & CEO   Finance and Business Development,         Chief Financial
Officer       ALLERGAN USA, INC.       By:  

/s/ Jeffrey L. Edwards

        Jeffrey L. Edwards         Vice President and Chief Financial Officer  
    ALLERGAN SALES, LLC       By:  

/s/ Jeffrey L. Edwards

        Jeffrey L. Edwards         Vice President and Chief Financial Officer  
   

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.